By the Court.
The evidence offered, tending to prove that the defendant drove a wagon load of ale through the streets of Chelsea, where it was illegal to sell ale, and made deliveries therefrom at two places, that they were places where liquor was sold, and that one of them was a beer shop, was clearly competent, as it tended to prove the offence charged.
The evidence that the ale had been lawfully sold in Boston did not tend to establish a justification or excuse for the act of the defendant in Chelsea. The ruling on that subject was correct.

Exceptions overruled.